Citation Nr: 1709847	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  09-25 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) on and before March 17, 2015, and to a disability rating in excess of 70 percent thereafter.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1967 to January 1969, including service in the Republic of Vietnam from April 1968 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In a February 2016 decision, the Board denied a higher rating for the Veteran's PTSD.  The Veteran appealed the decision to the Court of Appeal for Veterans Claims (Court), resulting in an October 2016 Joint Motion for Partial Remand (JMPR) by the parties.  An October 2016 Court Order remanded the matter for compliance with the instructions in the JMPR.


FINDING OF FACT

In February 2017, the Board was notified via a Social Security Administration (SSA) Inquiry that the appellant died in December 2016.


CONCLUSION OF LAW

Due to the death of the Appellant, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.1302 (2016); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151(2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Board received notice that the Veteran died in December 2016.  That notice was received after the appeal was certified and transferred to the custody of the Board.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, and 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.1302 (2016).

The Board's dismissal of the appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See Veterans Benefits Improvements Act of 2008, Pub. L. No.110-3889, § 212, 112 Stat. 4145, 4151(2009) (creating new 38 U.S.C.A. § 5121A, substitution in case of death of a claimant who dies on or as of October 10, 2008).

As provided for in this provision, a person eligible for substitution will include a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121 (a).  The Secretary of VA will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the Veteran should file a request for substitution with the VA regional office from which the claim originated (listed on the first page of this decision).


	(ORDER ON NEXT PAGE)



ORDER

The appeal is dismissed.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


